EXHIBIT 10.5 STOCK OPTION AMENDMENT AND CASH BONUS AGREEMENT AGREEMENT made by Cyberonics, Inc. (the “Company”) which shall be effective on the date executed by a validly-authorized officer of the Company. WHEREAS, the Company previously granted to the optionee listed on the attached Schedule I (the “Optionee”) the options identified on Schedule I (the “Options”) to purchase shares of the Company’s common stock under one or more of the Company’s employee stock incentive plans (individually, a “Plan”). WHEREAS, the Company and Optionee entered into a Notice of Stock Option Grant and/or Stock Option Agreement (collectively, the “Option Agreement”) evidencing each such Option. WHEREAS, in order to avoid potential adverse tax consequences under section 409A of the Internal Revenue Code, Optionee desires to amend each of the Options to increase the exercise price per share to be in effect for the unexercised portion of that Option which is subject to section 409A and identified as such on Schedule I (the “Covered Portion”) to the higher exercise price per share indicated for the Covered Portion of such Option on Schedule I. WHEREAS, in order to compensate Optionee for the increased exercise prices to be in effect for the Covered Portions of the Options, the Company is willing to pay Optionee a special cash bonus in a dollar amount equal to the aggregate increase in the exercise prices for the Covered Portion of the Options as indicated on
